43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David T. CAREY, Plaintiff Appellant,v.Tom SCOTT;  Frank Lavender, Sheriff of Raleigh County;Brenda Andrews, Defendants Appellees.
No. 94-6849.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 4, 1994Decided Nov. 10, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Mary S. Feinberg, Magistrate Judge.  (CA-93-611-5)
David T. Carey, appellant pro se.
Edgar Earle Bibb, III, Cleek, Pullin, Knopf & Fowler, Beckley, W.Va., for appellees.
S.D.W.Va.
DISMISSED.
Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal from the magistrate judge's orders denying motion for appointment of counsel and addressing numerous pretrial motions.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED